United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2724
                                    ___________

Gerald Egan,                            *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
University of Nebraska at Lincoln,      *
                                        *      [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                           Submitted: January 4, 2000
                               Filed: January 25, 2000
                                   ___________

Before McMILLIAN, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                             ___________

PER CURIAM.

       Gerald Egan appeals the district court’s1 grant of summary judgment dismissing
his claim that the University of Nebraska at Lincoln violated the Americans with
Disabilities Act (ADA), 42 U.S.C. §§ 12101 et seq., when it refused to hire him for a
live-in student residence hall position on account of his mental condition. The district
court sanctioned Egan for failing to make material discovery disclosures by precluding
him from offering evidence regarding his status as a qualified individual with a


      1
       The HONORABLE WARREN K. URBOM, United States District Judge for
the District of Nebraska.
disability. The court then granted summary judgment in favor of the University because
this discovery ruling left Egan unable to prove a prima facie case under the ADA.
After careful review of the record, we conclude that these rulings were not an abuse of
the district court’s discretion. Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-